         Case 2:16-md-02724-CMR Document 1569 Filed 10/27/20 Page 1 of 6




                            IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF PENNSYLVANIA


    IN RE: GENERIC                                               MDL 2724
    PHARMACEUTICALS PRICING                                      16-MD-2724
    ANTITRUST LITIGATION                                         HON. CYNTHIA M. RUFE



    IN RE: ECONAZOLE CASES                                       LEAD CASE: 16-EC-27240


    THIS DOCUMENT RELATES TO:                                   END-PAYER CASE: 16-EC-27242

    ALL END-PAYER ACTIONS



                                                     ORDER

         AND NOW, this 27th day of October 2020, upon consideration of the unopposed End-

Payer Plaintiffs’ Motion for Leave to Amend the EPP Econazole Complaint [Doc. Nos. 162 and

163 in 16-EC-27242; Doc. No. 226 in 16-EC-27240; and Doc. No. 1557 in 16-MD-2724] 1, and

upon consideration of the attached Stipulation between the parties, it is hereby ORDERED that

the Motion is GRANTED.

         It is further ORDERED that EPPs are GRANTED leave to file the unredacted

Econazole Consolidated Third Amended End-Payer Class Action Complaint under seal.

         It is further ORDERED that Teligent’s Motion to Dismiss the Amended Econazole

Complaints Against Teligent, Inc. (Doc. Nos. 194 and 195 in 16-EC-27240) is DISMISSED

without prejudice as moot. 2


1
 This Order shall be filed in 16-MD-2724, 16-EC-27240, and 16-EC-27242; however, the Amended Complaint
shall be filed only in 16-EC-27242.
2
  As Teligent’s Motion to Dismiss was directed to all of the Econazole Amended Complaints, and as all Plaintiffs
jointly opposed the motion, the Court determines that it is appropriate to dismiss the motion in its entirety and will
        Case 2:16-md-02724-CMR Document 1569 Filed 10/27/20 Page 2 of 6




        It is further ORDERED that Defendants’ responses to the Econazole Consolidated Third

Amended End-Payer Class Action Complaint shall be scheduled according to the attached

Stipulation, which is APPROVED.

        It is so ORDERED.

                                                              BY THE COURT:

                                                              /s/ Cynthia M. Rufe
                                                              ____________________
                                                              CYNTHIA M. RUFE, J.




allow for renewal of Teligent’s motion as to all operative Econazole Complaints in accordance with the schedule set
forth in the Stipulation.

                                                         2
       Case 2:16-md-02724-CMR Document 1569 Filed 10/27/20 Page 3 of 6




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 IN RE: GENERIC                                     MDL 2724
 PHARMACEUTICALS PRICING                            16-MD-2724
 ANTITRUST LITIGATION                               HON. CYNTHIA M. RUFE

                                                    LEAD CASE: 16-EC-27240
 IN RE: ECONZOLE CASES                              END-PAYER CASE: 16-EC-27242


 THIS DOCUMENT RELATES TO:

 ALL END-PAYER ACTIONS



      JOINT STIPULATION TO EXTEND THE DEADLINE FOR DEFENDANTS
                 TO RESPOND TO END-PAYER PLAINTIFFS’
          THIRD AMENDED ECONAZOLE CLASS ACTION COMPLAINT

       WHEREAS, American Federation of State, County and Municipal Employees District

Council 37 Health & Security Plan; The City of Providence, Rhode Island; Detectives

Endowment Association of the City of New York; Louisiana Health Service & Indemnity

Company d/b/a Blue Cross and Blue Shield of Louisiana and HMO Louisiana, Inc.; Self-Insured

Schools of California; Sergeants Benevolent Association Health and Welfare Fund; United Food

& Commercial Workers and Employers Arizona Health and Welfare Trust; and Unite Here

Health, on behalf of themselves and all others similarly situated (collectively “End-Payer

Plaintiffs”) sought leave to file a Consolidated Third Amended Econazole Class Action

Complaint on October 16, 2020, In re Econazole, Case No. 2:16-EC-27242-CMR;

       WHEREAS, End-Payer Plaintiffs and Perrigo New York, Inc.; Taro Pharmaceuticals

U.S.A., Inc.; and Teligent, Inc. (collectively “Defendants”) have reached an agreement to extend
        Case 2:16-md-02724-CMR Document 1569 Filed 10/27/20 Page 4 of 6




the time within which the Defendants must respond to the End-Payer Third Amended Econazole

Class Action Complaint;

        NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED by and among the

undersigned counsel, on behalf of their respective clients, as follows:

        1.     The deadline for Perrigo New York, Inc. and Taro Pharmaceuticals USA, Inc. to

answer the End-Payer Third Amended Econazole Class Action Complaint is ADJOURNED until

such time as the Court orders the filing of responses to complaints filed on or after May 10,

2019.

        2.     Because the End-Payer Third Amended Econazole Class Action Complaint has

superseded the End-Payer Second Amended Econazole Class Action Complaint, Teligent, Inc.’s

pending motion to dismiss, Dkt. No. 194, to the extent it seeks to dismiss the End-Payer Second

Amended Econazole Class Action Complaint, should be denied without prejudice as moot;

        3.     The deadline for Teligent, Inc. to renew its motion to dismiss, answer, or

otherwise respond to the End-Payer Third Amended Econazole Class Action Complaint is

ADJOURNED until such time as the Court orders the filing of responses to complaints filed on

or after May 10, 2019.

        4.     The parties agree that End-Payer Plaintiffs’ state law claims asserted in the End-

Payer Third Amended Econazole Class Action Complaint are governed by the Court’s prior

rulings, and any further briefing relating to End-Payer Plaintiffs’ state law claims asserted in the

End-Payer Third Amended Econazole Class Action Complaint shall be encompassed within the

briefing contemplated under PTO 79 and shall be governed by any Order entered by the Court

addressing the End-Payer state law claims, whether litigated or resolved by stipulation.

        IT IS SO STIPULATED.


                                                  2
      Case 2:16-md-02724-CMR Document 1569 Filed 10/27/20 Page 5 of 6




Dated: October 16, 2020


 /s/ Roberta D. Liebenberg                 /s/ J. Clayton Everett, Jr.
 Roberta D. Liebenberg                    J. Clayton Everett, Jr.
 FINE, KAPLAN AND BLACK, R.P.C.           MORGAN LEWIS & BOCKIUS LLP
 One South Broad Street, 23rd Floor       1111 Pennsylvania Avenue, N.W.
 Philadelphia, PA 19107                   Washington, DC 20004
 (215) 567-6565                           (202) 739-3000
 rliebenberg@finekaplan.com               clay.everett@morganlewis.com

 Liaison and Lead Counsel for             Counsel for Defendant
 End-Payer Plaintiffs                     Perrigo New York, Inc.

  /s/ Christopher P. Wilson                /s/ Bryan Gant
 John M. Taladay                          Bryan Gant
 Erik T. Koons                            White & Case LLP
 Stacy L. Turner                          1221 Avenue of the Americas
 Christopher P. Wilson                    New York, NY 10020
 BAKER BOTTS LLP                          (212) 819-8200
 700 K Street NW                          bgant@whitecase.com
 Washington, DC 20001
 Telephone: (202) 639-7700                Counsel for Defendant
 Facsimile: (202) 639-7890                Teligent, Inc.
 john.taladay@bakerbotts.com
 erik.koons@bakerbotts.com
 stacy.turner@bakerbotts.com
 christopher.wilson@bakerbotts.com

 Lauri A. Kavulich
 Ann E. Lemmo
 CLARK HILL PLC
 2001 Market St, Suite 2620
 Philadelphia, PA 19103
 Telephone: (215) 640-8500
 Facsimile: (215) 640-8501
 lkavulich@clarkhill.com
 alemmo@clarkhill.com

 Lindsay S. Fouse
 CLARK HILL PLC
 301 Grant St, 14th Floor
 Pittsburgh, PA 15219
 Telephone: (412) 394-7711
 Facsimile: (412) 394-2555
 lfouse@clarkhill.com

                                      3
      Case 2:16-md-02724-CMR Document 1569 Filed 10/27/20 Page 6 of 6




Counsel for Defendant
Taro Pharmaceuticals U.S.A., Inc.




                                     4
